--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT


BETWEEN


CLAREMONT DC HOTEL LLC
CLAREMONT DC HOTEL II LLC
(individually a “Claremont Entity” and collectively the “Claremont Entities”)
APPLE HOTEL, LLC
APPLE HOTEL HOLDINGS, LLC
APPLE HOTEL INVESTMENTS, LLC
(collectively the “Apple Entities”)


THE CLAREMONT ENTITIES AND THE APPLE ENTITIES
ARE COLLECTIVELY REFERRED TO AS
AS SELLERS, AND INDIVIDUALLY AS SELLER


AND


HERSHA HOSPITALITY TRUST


AS PURCHASER








August 11, 2005
 

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT

 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed this 11th day of
August, 2005 by CLAREMONT DC HOTEL LLC, CLAREMONT DC HOTEL II LLC, APPLE HOTEL,
LLC, APPLE HOTEL HOLDINGS, LLC AND APPLE HOTEL INVESTMENTS, LLC, (collectively
the “Sellers” and individually a “Seller”), and HERSHA HOSPITALITY TRUST
(“Purchaser”).


ARTICLE I
Sale


Subject to the terms and conditions set forth in this Agreement, Sellers agree
to sell and convey to Purchaser, and Purchaser agrees to buy and take from
Sellers:


1.1    Property. All of Sellers’ right, title and interest in and to that
certain parcel of land more particularly described in Exhibit A attached hereto
(collectively, the “Land”), located at 815 14th Street, N.W., Washington, DC,
including all right, title and interest of Sellers, if any, in and to the land
lying in the bed of any street or highway in front of or adjoining the Land to
the center line thereof, all water and mineral rights, development rights and
all easements, rights and other interests appurtenant thereto, and all
buildings, structures, facilities and improvements located on the Land (the
“Improvements”). The Land and the Improvements are sometimes referred to
hereinafter together as the “Hotel.”
 
1.2    Personal Property. The following personalty to the extent owned by
Sellers (collectively the “Personal Property”) and used or located at the Hotel,
including: (a) all furniture, furnishings, fixtures, vehicles, rugs, mats,
carpeting, appliances, devices, engines, telephone and other communications
equipment, televisions and other video equipment, plumbing fixtures and other
equipment located in the Hotel (the “FF&E”), (b) all items included within the
definition of “Property and Equipment” under the Uniform System of Accounts for
the Lodging Industry, Ninth Revised Edition, as published by the Hotel
Association of New York City, Inc. (the “Uniform System of Accounts”) and used
in the operation of the Hotel, including, without limitation, linen, china,
glassware, tableware, uniforms and similar items, subject to such depletion
prior to the Closing Date as shall occur in the ordinary course of business (the
“Fixed Asset Supplies”); (c) all “Inventories” as defined in the Uniform System
of Accounts and used in the operation of the Hotel, such as provisions in
storerooms, refrigerators, pantries, and kitchens, other merchandise intended
for sale or resale, fuel, mechanical supplies, stationery, guest supplies,
maintenance and housekeeping supplies and other expensed supplies and similar
items (the “Inventories”), provided, however, that to the extent that any
applicable law prohibits the transfer of alcoholic beverages from the Sellers to
Purchaser, such beverages shall not be considered a part of Inventories and if
same can be included in Inventories, Purchaser shall pay to Sellers at Closing
an amount equal to Sellers’ cost of such alcoholic beverages; (d) to the extent
in Sellers’ possession or control, all surveys, architectural, consulting and
engineering blueprints, plans and specifications and reports, if any, related to
the Hotel; (e) to the extent in Sellers’ possession or control, all intangible
personal property rights constituting the goodwill of Sellers related to the
Hotel; (f) all transferrable licenses and permits related to the operation of
the Hotel; (g) all advance reservations and bookings and advance deposits made
in respect thereof; (h) all rights to the name “Hilton Garden Inn” subject to
the rights of the Franchisor, defined below, all other trade names, trademarks,
service marks, logos and other forms of identification of the Hotel; and (i) to
the extent in Sellers’ possession or control, all written guaranties and
warranties with respect to the Improvements and FF&E.
 
- 2 -

--------------------------------------------------------------------------------


 
1.3    Contracts and Leases. All rights of Sellers under all written service,
maintenance, licensing, concession, and other contracts or agreements related to
the maintenance, ownership, use, possession or operation of the Personal
Property or the Hotel, other than the Management Agreement and Franchise
Agreement (the “Contracts”), all written leases of personal property located at,
or used in the operation of, the Hotel (the “Equipment Leases”) to which Sellers
or Manager is a party and, if any, all leases, subleases and other occupancy
agreements, which provide for the use or occupancy of space or facilities on or
relating to the Hotel (the “Space Leases”) (the Hotel, Personal Property,
Contracts, Equipment Leases and any such Space Leases are collectively, the
“Property”).
 
ARTICLE II
Purchase Price


2.1    Purchase Price. The purchase price for the Property is Eighty Five
Million One Hundred and 00/100 ($85,100,000.00) Dollars (the “Purchase Price”),
subject to adjustments as described in this Agreement, plus the Earnout Price
(defined below). The Purchase Price shall be paid on the Closing Date by
Purchaser by delivery by Purchaser to the Escrow Agent on the Closing Date of
the Closing Date Payment by wire transfer of immediately available funds, of
which the Deposit shall be deemed a part, for disbursement to Sellers upon
delivery to Purchaser of the Deed and the Title Company’s irrevocable commitment
to issue to Purchaser a title policy in the form attached hereto as Exhibit B.
In the event Closing is consummated, the Deposit shall be credited against the
Purchase Price.


2.2    Promissory Note. In addition to the Purchase Price, the Purchaser shall
deliver to the Sellers at Closing a promissory note (the “Note”) made by the
Purchaser payable to the Sellers in the principal amount of Two Million and
00/100 ($2,000,000.00) Dollars. Notwithstanding the principal balance of the
Note, the amount due under the Note shall be the Earnout Price (defined below),
plus interest, which Earnout Price, exclusive of interest, shall not exceed Two
Million and 00/100 ($2,000,000.00) Dollars. The “Earnout Price” shall be that
amount equal to the Hotel’s most recent actual Trailing Twelve Months NOI
(defined below), divided by a capitalization rate of eight (8%) percent, less
the Purchase Price. In no event will the Earnout Price be less than Zero ($0.00)
Dollars. The Note shall be due on the date of demand by the Sellers (“Demand”)
and payment of the Note shall be made in full from the Sellers to the Buyer
within five (5) days of the determination of the Trailing Twelve Months NOI (the
“Due Date”). Demand shall be made by notice from a Claremont entity to
Purchaser; provided, however, if no Demand is made by Seller prior to the Second
Anniversary of the Closing Date (The “Maturity Date”), Demand shall be deemed to
have been made on the Maturity Date. The “Trailing Twelve Months NOI” is defined
as the NOI for the last twelve (12) complete calendar months immediately
preceding Demand. For purposes of this Section 2.2, “NOI” is defined as all
Revenue (defined below) collected from the Hotel less Expenses (defined below).
“Revenue” shall mean an amount equal to all amounts collected from the Hotel,
including accounts receivable from credit card companies. “Expenses” shall mean
actual and customary operating expenses of the Hotel paid for in the previous
twelve (12) month period prior to Demand. For purposes of determining Expenses,
replacement reserves shall be the lesser of: (i) the replacement reserves
required by the first mortgage holder on the Hotel; (ii) the actual replacement
reserves for the trailing twelve months preceding Demand or (iii) four (4.0%)
percent, and management fees shall be the lesser of: (i) the actual management
fees charged; (ii) the management fees permitted to be charged by the first
mortgage holder on the Hotel; or (iii) three (3.0%) percent. The Note shall be
non-interest bearing unless payment is not made on the Due Date, in which event
interest shall be due and payable on the Earnout Price at the annual rate of
twelve (12%) percent calculated from the Closing Date to the date of payment.
The Note shall contain the Purchaser’s obligation to deliver to the Sellers, on
a monthly basis, copies of the monthly reports for the Hotel provided to Hilton
Inns, Inc. or any replacement franchisor.
 
- 3 -

--------------------------------------------------------------------------------


 
2.3    Allocation of Purchase Price. The Purchase Price shall be allocated among
the Hotel and various items of Personal Property in accordance with the schedule
of allocations attached hereto as Exhibit D, and each party agrees to file
federal, state and local tax returns consistent with such allocations.
 
2.4    Purchaser’s Deposit. On the Contract Date, Purchaser shall deliver to
Sellers One Million and 00/100 ($1,000,000.00) Dollars which shall be credited
to the Purchase Price at Closing. On or before the last day of the Feasibiity
Period, Purchaser shall (unless the Agreement is terminated by Purchaser on or
before that date), deliver to First American Title Insurance Company, as escrow
agent (the “Escrow Agent”) Four Million and 00/100 ($4,000,000.00) Dollars
(which, along with any interest earned thereon, is hereinafter referred to as
the “Purchaser’s Deposit”). If Purchaser does not deliver the Purchaser’s
Deposit to the Escrow Agent prior to the last day of the Feasibility Period,
Seller shall have the right to terminate this Agreement by giving written notice
to Purchaser, and neither party shall then have any further liability to the
other under this Agreement except as otherwise specifically provided herein. The
Escrow Agent shall hold the Purchaser’s Deposit in accordance with escrow
instructions executed by Sellers, Purchaser and the Escrow Agent (the “Escrow
Instructions”) substantially in the form attached hereto as Exhibit E.
 
2.5    Seller’s Deposit. On the Contract Date, Sellers shall deliver to the
Escrow Agent Five Hundred Thousand and 00/100 ($500,000.00) Dollars (“Seller’s
Deposit).” The Seller’s Deposit shall be used to secure the obligation of the
Sellers under this Agreement to deliver the documents described in Article VII.
The Escrow Agent shall hold the Seller’s Deposit in accordance with the Escrow
Instructions.
 
- 4 -

--------------------------------------------------------------------------------


 
ARTICLE III

Sellers’ Representations, Warranties and Covenants


In order to induce Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, each Seller represents and warrants to, and
covenants with, Purchaser as follows:


3.1    Good Standing. Each Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the applicable
jurisdiction referenced above, is authorized to conduct the business in which it
is now engaged, and is duly qualified and in good standing in all states where
the ownership of its assets or the conduct of its business makes such
qualification necessary.
 
3.2    Title. Each Seller has good and marketable fee simple title to its
respective fee interest in the Hotel, subject only to Permitted Exceptions.
 
3.3    Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all requisite action of each Seller, none of
which actions have been modified or rescinded, and all of which actions are in
full force and effect. This Agreement constitutes a valid and binding obligation
of Sellers, enforceable against Sellers in accordance with its terms.
 
3.4    No Violations or Defaults. The execution, delivery and performance of
this Agreement and the consummation by Sellers of the transactions contemplated
hereby will not (a) violate any law or any order of any court or governmental
authority with proper jurisdiction binding against Sellers; (b) result in a
breach or default under any contract or other binding commitment of Sellers or
any provision of the organizational documents of Sellers; or (c) except for
approvals of governmental authorities, require any consent or approval or vote
that has not been taken or given, or as of the Closing Date shall not have been
taken or given.
 
3.5    Litigation. As of the date hereof, except as set forth on Exhibit F,
there are no actions, suits, arbitrations, governmental investigations or other
proceedings pending or to any Seller’s knowledge threatened against Sellers or
affecting the Property before any court or governmental authority.
 
3.6    Condemnation Actions. There are no pending condemnation actions or
special assessments of any nature or to Sellers’ knowledge threatened with
respect to the Property or any part thereof.
 
3.7    Contracts. All Contracts, other than the Management Agreement, the
Franchise Agreement, the Equipment Leases and the Space Leases (if any), are
listed on Exhibit G attached hereto. The Sellers have made or will make
available to Purchaser true and complete copies of all such Contracts and all
such Contracts are in full force and effect. To Sellers’ knowledge, there are no
material defaults by any party to the Contracts.
 
- 5 -

--------------------------------------------------------------------------------


 
3.8    Equipment Leases. All Equipment Leases to which Sellers or Manager is a
party, and all amendments thereto, are listed on Exhibit H attached hereto. To
Sellers’ knowledge, there are no material defaults by any party to the Equipment
Leases. The Sellers have made or will make available to Purchaser true and
complete copies of all such Equipment Leases and all such Equipment Leases are
in full force and effect.
 
3.9    Management and Franchise Agreements. There are no existing management
contracts or franchise agreements relating to the Property other than (i) that
certain Management Agreement dated April 30, 2002 (the “Management Agreement”)
with Urgo Hotels, L.P. (the “Manager”), and (ii) that certain Franchise
Agreement dated September 16, 1998 (the “Franchise Agreement”) with Hilton Inns,
Inc. (the “Franchisor”). Sellers have made or will make available to Purchaser
true and complete copies of the Management Agreement and Franchise Agreement.
The Management Agreement and Franchise Agreement are in full force and effect
and to Sellers’ knowledge there are no material defaults by any of the
respective parties to the Franchise Agreement other than a technical default
regarding signage at the Property which has been disclosed to Purchaser (the
“Existing Sign Default”).
 
3.10    Space Leases. There are no Space Leases to which the Property is
subject.
 
3.11    Permits. To Sellers’ best knowledge all licenses, certificates of
occupancy, permits and approvals required to be issued by any governmental
authority or any third party and used in or necessary to the operation of the
Hotel (the “Permits”) have been obtained and are in full force and effect. Each
such Permit is listed on Exhibit I attached hereto, and Sellers have made or
will make available to Purchaser true and complete copies of each such Permit.
The Sellers have no knowledge of any written notice regarding any violation of
the Permits or of any law, regulation or ordinance applicable to the Permits
which has not been cured.
 
3.12    Environmental Matters. Except as disclosed on Exhibit J or in the
environmental reports (and all modifications thereto) listed on Exhibit J (the
“Environmental Reports”), the Sellers have not received any written notice from
any governmental or regulatory authority, and the Sellers otherwise have no
knowledge of the presence or release of any substance that is regulated under
any Environmental Laws as a pollutant, contaminant or toxic, radioactive or
otherwise hazardous substance, including petroleum, its derivatives or
by-products and other hydrocarbons (collectively and individually, “Hazardous
Substances”) that would cause the Hotel to be in violation of any applicable
Environmental Laws and that remains uncured. For the purposes of this Section,
“Environmental Laws” means any and all federal, state, county and local
statutes, laws, regulations and rules in effect on the Contract Date relating to
the protection of the environment or to the use, transportation and disposal of
Hazardous Substances.
 
3.13    Financial Information. Attached as Exhibit K are operating statements,
including revenue and expenses and budgeted and actual capital expenditures for
the Hotel for the fiscal periods beginning January 1, 2002 and ending December
31, 2004, and the period beginning January 1, 2005 and ending June 30, 2005 (the
“Statements”). The Statements are true and correct in all material respects.
 
- 6 -

--------------------------------------------------------------------------------


 
3.14    Labor and Employment Matters. All employees at the Hotel are employees
of the Manager and not Sellers. There are no agreements to which the Sellers are
a party to relating to any pension plan, employee benefit plan, labor or
collective bargaining agreement affecting the Hotel. The Sellers have not
received any written notice from any labor union or group of employees that such
union or group represents or believes or claims it represents or intends to
represent any of the employees of Sellers nor have they received any notice of
any claim of unfair labor practices.
 
3.15    Insurance. The Sellers have and shall maintain through the Closing Date
insurance policies equivalent in all material respects to those currently
maintained by Sellers.
 
3.16    Purchase Rights. There are no purchase contracts, options or other
agreements of any kind, whereby any person or entity other than Purchaser has or
will have acquired or has or will have any right to acquire title to all or any
portion of the Hotel.
 
3.17    Bankruptcy. The Sellers have not filed or taken any action to file a
voluntary petition, case or proceeding under any section or chapter of the Title
11 of the United States Code, as amended (the "Bankruptcy Code"), or under any
similar law or statute of the United States or any state thereof, relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of its debts; and no such petition, case or proceeding has been filed against it
which has not been dismissed, vacated or stayed on appeal; and they have not
been adjudicated as a bankrupt or insolvent or consented to, nor filed an answer
admitting or failing reasonably to contest an allegation of bankruptcy or
insolvency.
 
3.18    Knowledge. All references herein to the knowledge of either Seller are
qualified to the extent of the actual knowledge of John Rish, the general
manager of the Hotel, and Richard Riccio, the Regional Manager for the Manager.
The Sellers disclaim any obligation whatsoever to make any further inquiry and
shall not be imputed to have knowledge of any other person other than Messrs.
Rish and Riccio.
 
3.19    Effect. The representations and warranties with respect to the Claremont
Entities relate only to those entities and recourse for a breach of those
warranties shall be to the Claremont Entities only. Likewise, the
representations and warranties with respect to the Apple Entities relate only to
those entities and recourse for a breach of those warranties shall be to the
Apple Entities only. Representations related to the Property shall be deemed
made by all of the Sellers.
 
ARTICLE IV
Purchaser’s Representations, Warranties and Covenants


In order to induce the Sellers to enter into this Agreement and to consummate
the transactions contemplated hereby, Purchaser represents and warrants to, and
covenants with, Seller as follows:


4.1    Good Standing. Purchaser is a business trust established under the laws
of the State of Maryland.
 
- 7 -

--------------------------------------------------------------------------------


 
4.2    Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all requisite actions of Purchaser (none of which
actions have been modified or rescinded, and all of which actions are in full
force and effect). This Agreement constitutes a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms.
 
4.3    No Violations or Defaults. The execution, delivery and performance of
this Agreement and the consummation by Purchaser of the transactions
contemplated hereby will not (a) violate any law or any order of any court or
governmental authority with proper jurisdiction; (b) result in a breach or
default under any contract or other binding commitment of Purchaser or any
provision of the organizational documents of Purchaser; or (c) require any
consent or approval or vote that has not been taken or given, or as of the
Closing Date shall not have been taken or given.
 
4.4    Litigation. As of the date hereof, there are no actions, suits,
arbitrations, governmental investigations or other proceedings pending or, to
the knowledge of Purchaser, threatened in writing against Purchaser before any
court or governmental authority, an adverse determination of which might
adversely affect (a) the financial condition or operations of Purchaser or (b)
Purchaser’s ability to enter into or perform this Agreement.
 
ARTICLE V
Closing


5.1    Closing. The consummation of the purchase and sale of the Property as
contemplated by this Agreement (the “Closing”) shall take place on the first to
occur of (i) September 16, 2005 or (ii) one business day after receipt of the
Assignment of Franchise Agreement, but no earlier than September 2, 2005 (the
“Closing Date”), at the offices of Purchaser’s attorney or through the Escrow
Agent, or at such alternative location as may be mutually agreed upon by Sellers
and Purchaser. All of Sellers’ and Purchaser’s deliveries, the cash payment of
the Closing Date Payment and sufficient additional cash necessary for the
parties to pay the costs contemplated by Section 5.2 shall be delivered in
escrow to the Escrow Agent.
 
5.2    Costs. The Sellers shall: (i) pay fifty (50%) percent of all fees of the
Escrow Agent in connection with the Escrow Instructions; (ii) one hundred (100%)
percent of the premium for the owner’s and lender’s title insurance policies
(without endorsements other than any endorsements requested by Sellers); and
(iii) fifty (50%) percent of all costs in connection with updating the existing
survey of the Hotel.. Purchaser shall pay: (i) all costs associated with the
transfer of the Franchise Agreement, including any so called “property
improvement plan” or increase or change in franchise fees required by Hilton;
(ii) all state and county transfer and recordation taxes, excise taxes or
document stamps imposed on the Deed of conveyance or otherwise connected with
the transfer of the Property (collectively “Transfer Fees”); (iii) all mortgage
recordation taxes; (iv) fifty (50%) percent of all fees of the Escrow Agent in
connection with the Escrow Instructions; (v) costs and premiums of all
endorsements to the owners and lenders title insurance policies; (vi) fifty
(50%) percent of all costs in connection with updating the existing survey for
the Hotel; and (vii) all fees due the Manager as a result of the termination of
the Management Agreement. Each party shall pay its own accountants and
attorneys’ fees incurred in connection with the preparation, negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby.
 
- 8 -

--------------------------------------------------------------------------------


 
ARTICLE VI
Actions Pending Closing; Feasibility Period


6.1    Conduct of Business; Maintenance and Operation of Property.
 
Between the Contract Date and the Closing Date, the Sellers shall continue to
carry on the business of the Hotel as currently conducted; however, Sellers
shall have no obligation to cure or correct the Existing Sign Default.
 
6.2    Title Insurance. (a) Attached hereto as Exhibit B are a title commitment
and a pro forma (specimen) owner’s policy and lender’s policy of title insurance
(the “Title Commitment”) relating to the Hotel from First American Title
Insurance Company (the “Title Company”), committing to insure Purchaser's good
and marketable fee simple title to the Hotel at Closing in the amount of the
Purchase Price. The policy issued at Closing shall show no liens, mortgages,
deeds of trust, security interests, pledges, charges, options, encroachments,
easements, covenants, leases, reservations or restrictions of any kind (the
“Encumbrances”) other than (i) applicable zoning regulations and ordinances,
(ii) liens for taxes, assessments and governmental charges not yet due and
payable, (iii) liens for water and sewer service not yet due and payable (iv)
other Permitted Exceptions. The Title Commitment and Survey, defined below, are
hereafter referred to as the (“Title Documents”).
 
In addition to the Equipment Leases, matters reported in or shown by the Title
Documents (or any updates thereof) shall be deemed to be “Permitted Exceptions”.
Sellers agree to cause to be deleted all mortgages (except to the extent any
such mortgages will be assigned to Purchaser’s lender) and other monetary
encumbrances, including mechanics liens.
 
6.3    Survey. Sellers have delivered to Purchaser its existing ALTA as-built
survey of the Hotel. Sellers shall cause such survey to be certified to
Purchaser, its lender and the Title Company (the "Survey"). Purchaser
acknowledges and agrees that no new survey of the Hotel shall be performed as a
condition of this Agreement.
 
6.4    Inspection; Feasibility Period. For the period prior to and including
6:00 p.m. EST of the close of business on August 20, 2005 (the "Feasibility
Period"):


(a) Purchaser shall have the right, at its own risk, cost and expense to enter,
or cause its agents or representatives to enter, upon the Hotel, accompanied by
a Claremont Entity representative, with forty-eight hours prior notice to a
Claremont Entity, for the purpose of making surveys or other tests, inspections,
investigations and/or studies of all or any part of the Property. In addition,
Purchaser may, at its own risk, cost and expense, conduct such architectural,
environmental, economic and other studies of the Property as Purchaser may, in
its sole discretion, deem desirable. Purchaser shall not make any physical
alterations to the Property or any invasive tests. Purchaser shall conduct, and
ensure that each of its agents, employees, contractors or representatives
conducts, each such entry in a manner that does not unreasonably interfere with
the guests or employees of the Hotel; and Purchaser shall indemnify and hold
Sellers harmless from any and all claims, damages, demands, penalties, causes of
action, liabilities, losses, costs or expenses (including reasonable attorneys’
fees and other charges) arising out of or in any way related to personal injury
(including death), property damage, material disruptions of operations, nuisance
or other claims asserted by any person or entity relating to the acts or
omissions of Purchaser, or its agents, employees, contractors or representatives
in the course of any such entry or inspection of the Hotel. The foregoing
indemnity shall survive Closing or any termination of this Agreement. Purchaser
shall have reasonable access to all documentation, agreements and other
information in the possession of Sellers or Sellers’ agents related to the
Property and shall have the right to make copies of same. If Purchaser elects to
terminate this Agreement pursuant to Section 6.4(b), Purchaser agrees to supply
Sellers with all copies of the results of any tests, studies or inspections of
the Property performed by third parties for Purchaser hereunder (without
representation or warranty by Purchaser) and to return to Sellers the copies of
documentation, agreements, and other information which Sellers have given or
made available to Purchaser.
 
- 9 -

--------------------------------------------------------------------------------




(b) If, at any time during the Feasibility Period, Purchaser gives a Claremont
Entity written notification (the “Termination Notice”) that Purchaser elects not
to consummate the purchase of the Property in accordance with the terms of this
Agreement for any reason or no reason, this Agreement shall terminate, Purchaser
shall return the copies of all documentation, agreements, and other information
Sellers have given or made available to Purchaser and copies of all third-party
reports Purchaser has obtained, whereupon the Deposit shall be returned to
Purchaser and neither party shall have any further liability to the other under
this Agreement except as otherwise specifically provided herein. In the event
that the Termination Notice is not received by a Claremont Entity by the end of
the Feasibility Period, Purchaser shall have been deemed to have elected to
proceed hereunder, and this Agreement shall remain in full force and effect.


(c) Purchaser acknowledges and agrees that it has, prior to the date hereof,
been afforded the opportunity to make such tests, inspections, investigations
and/or studies of all or any part of the Property as Purchaser deemed necessary,
including review of title to and survey of the Property, as well as
architectural, environmental, and economic studies of the Property and is being
given an additional period in accordance with subsection (a) above to conduct
such additional inspections as it desires. Accordingly, the Sellers shall not be
obligated to take any action or expend any money in respect to the Property for
any purposes whatsoever whether before, during or after final closing. The
Purchaser agrees to accept the Property in its existing "as is” condition.
 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE VII
Conditions Precedent to Purchaser’s Obligations at Closing


It shall be a condition to Purchaser’s obligation to purchase the Property that
each and every one of the following conditions shall have been satisfied as of
the Closing Date (or waived by Purchaser).


7.1    Representations and Warranties. The representations and warranties of
each Seller shall be true and complete in all material respects.
 
7.2    Covenants of Sellers. Sellers shall have performed and complied in all
material respects with all material covenants and material conditions required
by this Agreement to be performed or complied with at or prior to the Closing
Date.
 
7.3    Title. Purchaser shall be able to obtain a policy of title insurance in
conformance with the Title Commitment, subject only to the Permitted Exceptions,
upon payment of the premiums therefor and delivery of the documents specified in
Article IX below.
 
7.4    Failure of Condition. In the event of the failure of any condition
precedent set forth in this Article 7, except a failure that results from the
actions, inactions or change in the financial condition of the Purchaser or the
failure of any of Purchaser's representations and warranties set forth herein to
be true and complete in all material respects, Purchaser, at its sole election,
may (i) terminate this Agreement (and receive a return of the Deposit), or (ii)
waive the condition and proceed to Closing. In the event that any such condition
is not satisfied and the transactions contemplated hereby are not consummated
primarily as a result of the actions, inactions or change in the financial
condition of the Purchaser or the failure of any of Purchaser's representations
and warranties set forth herein to be true and complete in all material
respects, then the Deposit shall be forfeited to the Sellers as full and
complete liquidated damages. Upon any termination of this Agreement by
Purchaser, Purchaser shall return the copies of all documentation, agreements,
and other information Sellers have given or made available to Purchaser and
copies of all third-party reports Purchaser has obtained, whereupon the Deposit
shall be returned to Purchaser and neither party shall have any further
liability to the other under this Agreement except as otherwise specifically
provided herein.


7.5    Sellers’ Deliveries. Sellers shall have delivered all of the other
documents required from it pursuant to Article IX hereof.
 
ARTICLE VIII
Conditions Precedent to Sellers’ Obligations at Closing 


It shall be a condition to Sellers’ obligations to sell the Property that each
and every one of the following conditions shall have been satisfied as of the
Closing Date (or waived by Sellers).
 
8.1    Representations and Warranties. Each of Purchaser's representations and
warranties shall be true and complete in all material respects and there shall
be no material litigation affecting Purchaser that, if existing as of the date
hereof, would have had to be disclosed under Section 4.4.
 
- 11 -

--------------------------------------------------------------------------------


 
8.2    Purchaser Deliveries. Purchaser shall have delivered all of the other
documents required from it pursuant to Article IX hereof with the exception of
delivery of the Assignment of Franchise Agreement.
 
8.3    Failure of Condition. In the event of the failure of any condition
precedent set forth in this Article VIII, Sellers, at their sole election, may
(i) terminate this Agreement and receive the Deposit hereunder or (ii) waive the
condition and proceed to Closing.


ARTICLE IX
Closing Deliveries


At Closing, the parties shall make the following deliveries:


9.1    Deed. Each of the Sellers shall deliver warranty deeds substantially in
the form set forth on Exhibit L attached hereto (each a “Deed” and collectively,
the “Deeds”)), dated as of the Closing Date, conveying to Purchaser the
respective fee simple interest of each Seller in the Hotel.


9.2    Bill of Sale. Sellers and Purchaser shall each deliver two (2) duly
executed counterparts (one for Sellers and for Purchaser) a bills of sale from
each Seller and assignment and assumption of documents substantially in the form
set forth on Exhibit M attached hereto (collectively, the “Bills of Sale”),
dated as of the Closing Date, conveying to Purchaser (or an Affiliate of
Purchaser) the Personal Property and assigning all of the applicable Permits,
Contracts and Equipment Leases.
 
9.3    FIRPTA Certificate. Sellers shall deliver a certificate, dated as of the
Closing Date, to establish that no Seller is a foreign person for the purposes
of the Foreign Investment in Real Property Tax Act. 
 
9.4    Assignment of Franchise Agreement. Purchaser shall have received an
assignment of the Franchise Agreement, or a new franchise agreement with
Franchisor (the “Assignment of Franchise Agreement”).
 
9.6    Possession; Books and Records, Keys. Sellers shall deliver possession of
the Property to Purchaser, together with all books and records in Sellers’
possession, in accordance with and subject to any privacy laws or regulations,
necessary or desirable for the operation of the Hotel and all keys, including,
without limitation, keys for all security systems, rooms and offices. 
 
9.7    Other Documents. Sellers and Purchaser shall deliver such other documents
and instruments as may be reasonably requested by Sellers, Purchaser or the
Title Company, including normal and customary affidavits and tax clearance
certificates, to effectuate the transactions contemplated by this Agreement and
to induce the Title Company to insure title to the Hotel as described herein.
 
- 12 -

--------------------------------------------------------------------------------


 
ARTICLE X
Default


10.1    Default by Purchaser. IN THE EVENT THAT THE ESCROW AND THIS TRANSACTION
FAIL TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF PURCHASER IN THE PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT, PURCHASER AND SELLERS AGREE THAT
SELLERS’ ACTUAL DAMAGES WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE
PARTIES THEREFORE AGREE THAT IN THE EVENT THAT THE ESCROW AND THIS TRANSACTION
FAIL TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF PURCHASER IN THE PERFORMANCE
OF ITS OBLIGATIONS HEREUNDER, SELLERS, AS SELLERS’ SOLE AND EXCLUSIVE REMEDY,
ARE ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF THE PURCHASER’S DEPOSIT. IN
THE EVENT THAT THE ESCROW FAILS TO CLOSE AS A RESULT OF PURCHASER’S DEFAULT,
THEN: (A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF PURCHASER AND SELLERS
HEREUNDER AND THE ESCROW CREATED HEREBY SHALL TERMINATE; (B) ESCROW AGENT SHALL,
AND IS HEREBY AUTHORIZED AND INSTRUCTED TO, RETURN PROMPTLY TO PURCHASER AND
SELLERS ALL DOCUMENTS AND INSTRUMENTS TO THE PARTIES WHO DEPOSITED THE SAME; (C)
SELLERS SHALL RETAIN THE PURCHASER’S DEPOSIT (INCLUDING INTEREST AND DIVIDENDS
EARNED THEREON), AND THE SAME SHALL BE LIQUIDATED DAMAGES; AND (D) ALL TITLE AND
ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE CHARGED TO PURCHASER.


10.2    Default By Sellers. IN THE EVENT THAT THE ESCROW AND THIS TRANSACTION
FAIL TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF SELLERS IN THE PERFORMANCE OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT. PURCHASER AND SELLERS AGREE THAT
PURCHASER’S ACTUAL DAMAGES WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO
FIX.. THE PARTIES THEREFORE AGREE THAT IN THE EVENT THAT THE ESCROW AND THIS
TRANSACTION FAIL TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF THE SELLERS IN
THE PERFORMANCE OF THEIR OBLIGATIONS HEREUNDER, PURCHASER, AS PURCHASER’S SOLE
AND EXCLUSIVE REMEDY, IS ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF
SELLERS’ DEPOSIT, IN THE EVENT THAT THE ESCROW FAILS TO CLOSE AS A RESULT OF
SELLERS’ DEFAULT, THEN: (A) ESCROW AGENT SHALL, AND IS HEREBY AUTHORIZED AND
INSTRUCTED TO, RETURN PROMPTLY TO PURCHASER AND SELLERS ALL DOCUMENTS AND
INSTRUMENTS TO THE PARTIES WHO DEPOSITED THE SAME; (B) ESCROW AGENT SHALL RETURN
THE DEPOSIT TO PURCHASER PURSUANT TO PURCHASER’S INSTRUCTIONS UNLESS SAME HAS
BEEN RELEASED TO SELLERS IN WHICH EVENT SELLERS SHALL RETURN THE DEPOSIT TO
PURCHASER; (C) ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE
CHARGED TO SELLERS; AND (D) THIS AGREEMENT SHALL TERMINATE PURCHASER EXPRESSLY
WAIVES THE RIGHT TO CLAIM RECOVERY OF ANY DAMAGES SUFFERED BY PURCHASER AS A
RESULT OF SELLERS’ DEFAULT (INCLUDING, BUT NOT LIMITED TO, DAMAGES IN THE NATURE
OF LOSS OF PROFITS DERIVED FROM ANTICIPATED REVENUES GENERATED BY THE PROPERTY.
ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE CHARGED TO SELLERS.


- 13 -

--------------------------------------------------------------------------------


 
SELLERS AND PURCHASER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF SECTION 10.1 AND SECTION 10.2, AND BY THEIR INITIALS IMMEDIATELY
BELOW AGREE TO BE BOUND BY THEIR TERMS.
 
 
   
 
   
 
   
 
   
 
 
 
Sellers’ Initials
 
 
Purchaser’s Initials
 

 
ARTICLE XI
Survival; Indemnification Obligations; Post-Closing Obligations


11.1    Generally. Except as otherwise expressly provided herein, the respective
representations, warranties, obligations, covenants and agreements of Sellers
contained in Section 3 shall survive the Closing for a period of three (3)
months after the date hereof except that those contained in Section 3.13 shall
survive the Closing for a period of six (6) months after the date hereof, and
those of Purchaser shall survive the Closing for three (3) months after the date
hereof.
 
11.2    Survival. Any claims for breach of the representations, warranties and
covenants of Sellers or Purchaser contained in Section 3 herein shall be made
within three (3) months following the Closing Date (the “Survival Term”),
otherwise they shall irrevocably be deemed to have been waived.
 
11.3    Notice and Cooperation on Indemnification. Whenever either party shall
learn through the filing of a claim or the commencement of a proceeding or
otherwise of the existence of any liability for which the other party is or may
be responsible under this Agreement, the party learning of such liability shall
notify the other party promptly and furnish such copies of documents (and make
originals thereof available) and such other information as such party may have
that may be used or useful in the defense of such claims and shall afford said
other party full opportunity to defend the same in the name of the notifying
party and generally shall cooperate with said other party in the defense of any
such claim. Upon receipt of such notice of possible liability, the party
obligated to provide indemnity shall have the right to provide a written notice
to the party entitled to indemnity that the indemnifying party elects to assume
the defense of such matter, including, without limitation, the employment of
counsel reasonably satisfactory to the indemnified party; whereupon the
indemnifying party shall have the right to prosecute such defense and shall be
responsible for the payment of the fees and disbursements of such counsel;
provided, however, if in the reasonable judgment of the indemnified party, (i)
such litigation, action, suit, demand, claim or the resolution thereof, would
have a material adverse effect on the indemnified party or (ii) the indemnifying
party shall have a conflict of interest in defending such action on the
indemnified party’s behalf, then at the indemnified party’s election, the
indemnified party may defend itself, and in either of such instances it shall be
at the indemnifying party’s expense; provided, however, that the indemnifying
party shall be responsible for the reasonable fees of no more than one counsel
in each jurisdiction in each proceeding. No indemnifying party shall be
responsible for any obligation, loss, cost, expense or other liability to the
extent that (a) the party entitled to indemnification failed to provide prompt
notice thereof to the indemnifying party and (b) such obligation, loss, cost,
expense or other liability could have been avoided if prompt notice had been
given.
 

- 14 -

--------------------------------------------------------------------------------


 
ARTICLE XII
Casualty or Condemnation


12.1    Condemnation. If, prior to the Closing, all or any “Material Portion” of
the Property (as hereinafter defined) is taken by condemnation or eminent domain
(or is the subject of a pending or contemplated taking which has not been
consummated), Sellers shall notify Purchaser of such fact. In such event,
Purchaser shall have the option to terminate this Agreement upon written notice
to Sellers given not later than thirty (30) days after Purchaser’s receipt of
such notice from Sellers. Upon such termination, Escrow Agent shall return the
Deposit to Purchaser, the parties shall equally share the cancellation charges,
if any, of Escrow Agent and Title Company, and neither party shall have any
further rights or obligations hereunder, other than pursuant to any provision
hereof which expressly survives the termination of this Agreement. Purchaser
shall have no right to terminate this Agreement as a result of any taking of any
portion of the Property that is not a Material Portion. If Purchaser does not
elect or has no right to terminate this Agreement, Sellers shall assign and turn
over to Purchaser, and Purchaser shall be entitled to receive and keep, all
awards for the taking by condemnation and Purchaser shall be deemed to have
accepted the Property subject to the taking without reduction in the Purchase
Price. As used herein, the term “Material Portion” shall mean any portion having
a value in excess of Three Million and 00/100 ($3,000,000.00) Dollars.


12.2    Casualty. Prior to the Closing and notwithstanding the pendency of this
Agreement, the entire risk of loss or damage by earthquake, hurricane, tornado,
flood, landslide, fire or other casualty shall be borne and assumed by Sellers.
If prior to the Closing any Material Damage (as hereinafter defined) occurs to
any portion of the Property as a result of earthquake, hurricane, tornado,
flood, landslide, fire or other casualty, Sellers shall immediately notify
Purchaser of such fact. In such event, Purchaser shall have the option to
terminate this Agreement upon written notice to Sellers given not later than
thirty (30) days after Purchaser’s receipt of such notice from Sellers. Upon
such termination, Escrow Agent shall return the Deposit to Purchaser, the
parties shall equally share the cancellation charges, if any, of Escrow Agent
and Title Company, and neither party shall have any further rights or
obligations hereunder, other than pursuant to any provision hereof which
expressly survives the termination of this Agreement. Purchaser shall have no
right to terminate this Agreement as a result of any damage or destruction of
any portion of the Property that does not constitute Material Damage. If
Purchaser does not elect or has no right to terminate this Agreement, Sellers
shall assign and turn over, and Purchaser shall be entitled to receive and keep,
all insurance proceeds payable with respect to such damage or destruction (which
shall then be repaired or not at Purchaser’s option and cost) and Purchaser
shall receive, as a credit against the Purchase Price, an amount equal to the
deductible amount with respect to the insurance and the parties shall proceed to
the Closing pursuant to the terms hereof without modification of the terms of
this Agreement. If Purchaser does not elect or has no right to terminate this
Agreement by reason of any casualty, Purchaser shall have the right to
participate in any adjustment of any insurance claim. As used herein, the term
“Material Damage” shall mean damage or destruction, the cost of repair of which
exceeds Three Million and 00/100 ($3,000,000.00) Dollars.
 
- 15 -

--------------------------------------------------------------------------------


 
ARTICLE XIII
Apportionments


13.1    Apportionments. The following apportionments shall be made between the
parties at the Closing as of 11:59 PM on the day immediately prior to the
Closing Date (the “Apportionment Date”).
 
 (a) real estate taxes, personal property taxes, special assessments and vault
charges, if any, on the basis of the fiscal period for which assessed;
 
 (b) water and sewer service charges and charges for gas, electricity, telephone
and all other public utilities. If there are meters measuring the consumption of
water, gas or electric current, Sellers shall, prior to the Apportionment Date,
if possible, cause such meters to be read, and shall pay all utility bills for
which Sellers are liable upon receipt of statements therefor. Purchaser shall be
responsible for causing such utilities and services to be changed to its name
and shall be liable for and shall pay all utility bills for services rendered
after the Apportionment Date. If Purchaser elects to transfer utility deposits
into its name, then the Sellers shall receive an adjustment in the full amount
of those deposits;
 
 (c) amounts which have been paid or are payable under the Contracts, Equipment
Leases and Permits assigned to and assumed by Purchaser at Closing;
 
 (d) prepaid advertising expenses;
 
 (e) commissions of credit and referral organizations, including travel
agreements;
 
 (f) all other charges and fees customarily prorated and adjusted in similar
transactions.
 
13.2    Room Revenue; Receivables and Payables. All revenues received or to be
received for the period prior to and including the Apportionment Date shall
belong to Sellers (with Purchaser to remit such revenues to Sellers to the
extent any such revenues are paid to Purchaser following Closing), and for the
period beginning on the day immediately following the Apportionment Date such
revenues shall belong to Purchaser. The accounts receivable of registered guests
at the Property who have not checked out and were occupying rooms as of 11:59
p.m. on the Apportionment Date are collectively called the “Guest Ledger”, and
Purchaser shall pay over to Sellers, at Closing, the Guest Ledger, it being the
intent of the parties that all room revenues for the night preceding Closing
will belong to Sellers.
 
- 16 -

--------------------------------------------------------------------------------


 
13.3    Food and Beverage Revenue; Vending Machine Revenue. All monies received
in connection with bar and restaurant services at the Hotel during the
Apportionment Date shall be divided evenly between Purchaser and Sellers.
Vending machine proceeds shall be counted as close to 11:59 p.m. on the
Apportionment Date as is possible and the net amount thereof shall be credited
to Sellers at Closing.
 
13.4    Guests’ Property. All baggage or other property of patrons of the Hotel
checked or left in care of Sellers shall be listed in an inventory to be
prepared in duplicate and signed by Sellers’ and Purchaser’s representatives on
the Closing Date. Purchaser shall be responsible from and after the Closing Date
and will indemnify and hold Sellers harmless from and against all claims for all
baggage and property listed in such inventory.
 
13.5    Gift Shop Operations. Gift shop operations shall be adjusted as of 11:59
p.m. on the Apportionment Date. Income before such time shall be for the account
of Sellers, and income after such time shall be for the account of Purchaser,
with Sellers being credited for the amount of the House Bank on the morning of
the Closing Date.
 
13.6    Accounting. Except as otherwise expressly provided in this Agreement,
all apportionments and adjustments shall be made in accordance with the Uniform
System of Accounts, and to the extent not inconsistent therewith, generally
accepted accounting principles. The computation of the adjustments shall be
jointly prepared by Sellers and Purchaser, and, upon the request of either
Purchaser or Sellers, shall be reviewed by a mutually acceptable reputable
accounting firm (the “Accountants”) and reviewed by representatives of both
Purchaser and Seller. To the extent the exact amount of any adjustment item
provided for in this Article XIII cannot be precisely determined on the Closing
Date, the Accountants shall estimate the amount thereof, for purposes of
computing the net amount due Sellers or Purchaser pursuant to this Article XIII
and shall determine the exact amount thereof not later than sixty (60) days
after the Closing Date. All determinations made by the Accountants shall be
binding on both Sellers and Purchaser. The fees and expenses of the Accountants
shall be borne one-half each by Sellers and Purchaser.
 
ARTICLE XIV
Miscellaneous


14.1    Assignment. (a) Neither party shall assign or transfer or permit the
assignment or transfer of its rights or obligations under this Agreement without
the prior written consent of the other, any such assignment or transfer without
such prior consent being hereby declared to be null and void; provided, however,
that Purchaser shall have the right to either nominate one or more Affiliates
(as defined below) to take title to the Property or assign this Agreement to an
Affiliate in its entirety without Sellers’ consent, upon written notice to
Sellers no later than five (5) days prior to the Closing Date, but Purchaser
shall remain liable following any such assignment for all obligations of
“Purchaser” hereunder. “Affiliate” shall mean an entity in which Purchaser or
its affiliate is the general partner or managing member.
 
- 17 -

--------------------------------------------------------------------------------


 
 (b) In the event either party consents to an assignment of this Agreement by
the other for which consent is required, no further assignment shall be made
without another written consent from the consenting party, unless the assignment
may otherwise be made without consent under this Agreement. An assignment by
either Sellers or Purchaser of its interest in this Agreement shall not relieve
Sellers or Purchaser, as the case may be, from its obligations, but this
Agreement shall then inure to the benefit of, and be binding on, the assignee’s
successors, heirs, legal representatives and assigns.
 
 (c) The Purchaser agrees to cooperate with any Seller if any Seller attempts to
effect a Section 1031 exchange in connection with any Seller’s sale of the
Property, provided the following conditions are satisfied: (i) the exchange
shall cause no delay in Closing; (ii) the Seller shall pay all costs and
expenses (including reasonable attorneys’ fees and related expenses) incurred by
the Seller solely because of the Seller’s attempts to effect a Section 1031
exchange; (iii) the exchange shall not affect the Purchase Price or any other
amount payable hereunder by the Purchaser, nor shall it change the manner or
timing of payment of such sums; and (iv) Purchaser’s obligations hereunder to
close the acquisition of the Property shall not be conditioned or contingent
upon Seller successfully effecting a 1031 exchange. Anything contained herein to
the contrary notwithstanding, any Seller may assign its rights under this
Agreement to a qualified intermediary for the purpose of effecting a Section
1031 exchange. This Section 14.1(c) shall survive Closing and delivery of the
Deed hereunder.
 
14.2    Consents. If, under this Agreement, the consent of a party is required,
the consent shall be in writing and shall be executed by a duly authorized
officer or agent.
 
14.3    Applicable Law. This Agreement shall be governed by the laws of the
District of Columbia, without resort to the choice of law rules thereof.
 
14.4    Headings; Exhibits. The headings of articles and sections of this
Agreement are inserted only for convenience; they are not to be construed as a
limitation of the scope of the particular provision to which they refer. All
exhibits attached or to be attached to this Agreement are incorporated herein by
this reference.
 
14.5    Notices. Notices and other communications required by this Agreement
shall be in writing and delivered by hand against receipt or sent by recognized
overnight delivery service or by certified or registered mail, postage prepaid,
with return receipt requested. All notices shall be addressed as follows:
 
If to Sellers:
Claremont DC Hotel LLC
One Lakeshore Center
Bridgewater, Massachusetts 02324
Attention: Michael Cahill
Facsimile: 508 279-3495


- 18 -

--------------------------------------------------------------------------------


 
Claremont DC Hotel II LLC
One Lakeshore Center
Bridgewater, Massachusetts 02324
Attention: Michael Cahill
Facsimile: 508 279-3495
 
with a copy to:


Martin C. Pomeroy, Esquire
Bernkopf Goodman LLP
125 Summer Street, 13th Floor
Boston, MA 02110
Telephone: 617-790-3370
Facsimile: 617-790-3300


If to Sellers:


Apple Hotel, LLC
905 Silver Spring Avenue
Silver Spring, MD 20910
Attention:  Eliezer H. Benbassat


Apple Hotel Holdings, LLC
905 Silver Spring Avenue
Silver Spring, MD 20910
Attention:  Eliezer H. Benbassat


Apple Hotel Investments, LLC
905 Silver Spring Avenue
Silver Spring, MD 20910
Attention:  Eliezer H. Benbassat
 
with a copy to:


Justine Fitzgerald, Esquire
Arnold & Porter
555 Twelfth Street, NW
Suite 831
Washington, DC 20004
(202) 942-5522
(202) 942-5999
 
- 19 -

--------------------------------------------------------------------------------




If to Purchaser:


Hersha Hospitality Trust
Penn Mutual Towers
510 Walnut Street, 10th Floor
Philadelphia, PA 19106
Attention: Neil H. Shah, Executive Vice President
Telephone: 215-238-1046
Facsimile: 215-238-0157


with a copy to:


James L. Ray, Esquire
Wolf, Block, Schorr & Solis-Cohen LLP
1650 Arch Street
Philadelphia, PA 19103
Telephone: 215-977-2218
Facsimile: 215-405-3818


or to such other address as may be designated by a proper notice. Notices shall
be deemed to be effective upon receipt or refusal of the addressee to accept
delivery.


14.6    Waiver. The failure of either party to insist on strict performance of
any of the provisions of this Agreement or to exercise any right granted to it
shall not be construed as a relinquishment or future waiver; rather, the
provision or right shall continue in full force. No waiver of any provision or
right shall be valid unless it is in writing and signed by the party giving it.
 
14.7    Partial Invalidity. If any part of this Agreement is declared invalid by
a court of competent jurisdiction, this Agreement shall be construed as if such
portion had never existed, unless this construction would operate as an undue
hardship on Sellers or Purchaser or would constitute a substantial deviation
from the general intent of the parties as reflected in this Agreement.
 
14.8    Entire Agreement. This Agreement, together with the other writings
signed by the parties and incorporated herein by reference and together with any
instruments to be executed and delivered under this Agreement, constitutes the
entire agreement between the parties with respect to the purchase and sale of
the Property and supersedes all prior oral and written understandings. Any
amendments to this Agreement shall not be effective unless in writing and signed
by the parties hereto.
 
14.9    Time is of the Essence. Time is of the essence with respect to
performance of all obligations under this Agreement.
 
14.10    Waiver of Jury Trial. Sellers and Purchaser each hereby waives any
right to jury trial in the event any party files an action relating to this
Agreement or to the transactions or obligations contemplated hereunder.  
 
- 20 -

--------------------------------------------------------------------------------


 
14.11    Counterparts. This Agreement may be executed in separate counterparts,
none of which need contain the signatures of all parties, each of which shall be
deemed to be an original, and all of which taken together constitute one and the
same instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.
 
14.12    Brokerage. Except for Molinaro Koger, whose commission shall be paid by
Seller, Purchaser and Sellers each represents and warrants to the other that no
broker or agent is entitled to the payment of a commission for services rendered
in connection with the transactions contemplated herein. Each of the parties
hereto agrees to indemnify and hold the other harmless from claims made by any
broker, attorney or finder claiming through such party for a commission, fee or
compensation in connection with this Agreement or the sale of the Property
hereunder. Sellers agree to indemnify and hold the Purchaser harmless from
claims made by Eastdil Realty for commissions in connection with this Agreement.
The provisions of this Section 14.12 shall survive Closing.
 
14.13    Revenue Contracts and Reservations. Purchaser hereby agrees that from
and after the Closing Date, Purchaser shall honor all revenue contracts and
transient reservations relating to the Hotel which were entered into or accepted
by Sellers or Manager in the ordinary course of business prior to the Closing
Date, at the quoted rates, so long as disclosed to Purchaser prior to the
Closing Date.
 
14.14    Attorneys’ Fees. If either party hereto fails to materially perform any
of its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, shall pay any and all reasonable costs and expenses
incurred by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements. Any such attorneys’ fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Agreement shall be recoverable separately from and in addition to any
other amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.
 
14.15    Public Announcements. Neither Sellers nor Purchaser shall make any
public statement or issue any press release prior to the Closing with respect to
this Agreement or the transactions contemplated hereby without the prior written
consent of the other party.
 
14.16    Time for Performance. If the date for the performance of any
obligation, or the giving of any notice, by Sellers or Purchaser hereunder falls
upon a Saturday, Sunday or legal holiday recognized by the United States
government, then the time for such performance or notice shall be extended until
the next business day.
 
14.17    Further Assurances. Each party agrees to execute and deliver, after the
Closing, such forms of corrective deeds, bills of sale or other documentation as
the other party may reasonably request to carry out the intent of this
Agreement.
 
- 21 -

--------------------------------------------------------------------------------


 
14.18    Contract Date. The “Contract Date” shall be the date upon which each
Seller shall have executed at least three copies of this Agreement and shall
have delivered one copy to Purchaser and one copy to Escrow Agent, provided
however that such date may not occur later than 6:00 p.m. on August 10, 2005. In
the event the Contract Date has not occurred by August 10, 2005, the offer
created by this Agreement shall become null and void and of no further force or
effect whatsoever.
 
- 22 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Sellers and Purchaser have caused this Agreement to be
executed as of the Contract Date indicated above.
 
ATTEST/WITNESS:
PURCHASER 
           
HERSHA HOSPITALITY TRUST, 
   
a
 
Trust
 
         
By:
 
   
Name:
 
   
Its:
           

 

 
SELLERS 
           
CLAREMONT DC HOTEL LLC 
   
a Delaware limited liability company 
           
By:
Claremont Summer, Inc.,
its Manager
           
 
By:
  
 
   
Name:
 Michael Cahill       Its:  Vice President and Secretary  

 

 
CLAREMONT DC HOTEL LLC 
   
a Delaware limited liability company 
           
By:
Claremont Summer, Inc.,
its Manager
           
 
By:
  
 
   
Name:
 Michael Cahill       Its:  Vice President and Secretary  

 

 
APPLE HOTEL, LLC 
           
By:
     
Name:
Eliezer H. Benbassat
   
Title:
Manager
         

 

 
APPLE HOTEL HOLDINGS, LLC 
           
By:
  
   
Name:
Eliezer H. Benbassat
   
Title:
Manager
 

 
[signatures are continued on the next page]   

 
- 23 -

--------------------------------------------------------------------------------


 

 
APPLE HOTEL INVESTMENTS, LLC 
           
By:
 
   
Name:
Eliezer H. Benbassat
   
Title:
Manager
 

 
- 24 -

--------------------------------------------------------------------------------


 
EXHIBITS




A
Legal Description of Land

B
Form of Title Commitment

C
Intentionally Deleted

D
Purchase Price Allocation

E
Form of Escrow Instructions

F
List of Proceedings

G
List of Contracts

H
List of Equipment Leases

I
List of Permits

J
List of Environmental Reports

K
Statements of Revenue

L
Form of Deed

M
Form of Bill of Sale


--------------------------------------------------------------------------------


 
EXHIBIT A
 
Legal Description of Land




The Land is more fully described as follows:


All of those lots or parcels of land located in the District of Colombia and
more particularly described as follows:


Part of Lot 52 in Square 250 in a subdivision made by 817 Fourteenth Street
Associates Limited Partnership, and others per plat recorded in Liber No. 183 at
folio 117 among the Records of the Office of the Surveyor of the District of
Colombia, and being more particularly described as follows:


BEGINNING for the same at a point on the East right of way line of 14th Street,
N.W., (110 feet wide), said point lying distant due North, 181.50 feet from the
intersection with the North right of way line of H Street, N.W., (90 feet wide),
said point being also the common front corner of former Lot 50 and 847 in said
Square; thence, departing 14th Street, N.W., and running through, over and
across Lot 52 so as to include a portion thereof, the following courses and
distances:



 
1.
Due East, 110.50 feet to a point; thence

 

 
2.
Due South, 7.50 feet to a point, thence

 

 
3.
Due East, 14.50 feet to the Northwest corner of a 30-foot wide public alley in
said Square, as shown on plat recorded in subdivision book 183 at page 117,
aforesaid; and thence, running with the East end of said public alley for the
first 30 feet of length; thence

 

 
4.
Due South, 94.5 feet to a point; thence

 

 
5.
Due West, 29.00 feet to a point; thence

 

 
6.
Due South 18.00 feet to a point; thence

 

 
7.
Due West, 21.00 feet to a point; thence

 

 
8.
Due South 15.50 feet to a point; thence

 

 
9.
Due West, 75.00 feet to a point on the aforementioned East right of way line of
14th Street, N.W.; and thence running with said line

 

 
10.
Due North, 13.50 feet to the place of beginning.

 
NOTE: At the date hereof the above described land is designated on the Records
of the Assessor of the District of Colombia for assessment and taxation purposes
as Lot 858 in Square 250.
 
Part of Record Lot 52 in Square 250, District of Colombia, as per Plat of
Subdivision made by 817 Fourteenth Street Associates Limited Partnership,
recorded July 31, 1990, in Subdivision Book 183 at page 117 among the Records of
the Office of the Surveyor of the District of Colombia; said part of Record Lot
52 being also shown, for purposes of assessment and taxation purposes as Lot 858
in Square 250 as shown on Assessment and Taxation Plat 3779-G dated October 3,
1995 on file among said Records; said part of Record Lot 52 taxed as Lot 858,
being more particularly described as follows:
 

--------------------------------------------------------------------------------


 
BEGINNING for the same at a “P.K.” nail set on the East line of 14th Street,
N.W., (110 feet wide) said point lying DISTANT South 00 degrees 00’ 00” West,
136.50 (per record) from South line of I Street, N.W., (90 feet wide) said point
being also the common West corner of Lots 857 and 858 in Square 250 as shown
among the aforesaid Records; and thence departing 14th Street, N.W., and running
with the common dividing lines between said Lots 857 and 858
 
1. North 90 degrees 00’ 00” East, 110.50 feet (per record); thence
 
2. South 00 degrees 00’ 00” West, 7.50 feet (per record); thence
 
3. North 90 degrees 00’ 00” East 14.50 feet (per survey) to the Northwest corner
of a 30 feet wide Public Alley in said Square; thence departing Lot 857 and
running with the West end of said Public Alley for the first 30 feet of distance
and thereafter with the common dividing lines between Lots 858 and 46 in said
Square.
 
4. South 00 degrees 00’ 00” West, 95.125 feet (per Assessor’s Plat), 94.93 feet
(per survey); thence
 
5. South 90 degrees 00’ 00” West, 29.00 feet (per record), South 89 degrees 35’
52” West, 29.16 feet (per survey); thence
 
6. South 00 degrees 00’ 00” West, 18.00 feet (per record), South 00 degrees 08’
00’ West, 18.00 feet (per survey); thence
 
7. North 90 degrees 00’ 00” West, 21.00 feet (per record), North 89 degrees 52’
00” West, 21.02 feet (per survey); thence
 
8. South 00 degrees 00’ 00” West, 15.50 feet (per record), South 00 degrees 08’
00” West, 15.22 feet (per survey); thence
 
9. South 90 degrees 00’ 00” West, 75.00 feet (per record), 75.11 feet (per D.C.
measurement to “P.K.” nail set on the aforementioned East line of 14th Street,
N.W., at the common West corner of Lots 858 and 46 in said Square; thence
departing Lot 46 and running with said East line of 14th Street, N.W.
 
10. North 00 degrees 00’ 00” East, 136.12 feet (per Assessor’s Plat), 135.82
feet (per survey) to the place of the beginning.
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Form of Title Commitment


See attached.


--------------------------------------------------------------------------------


 
EXHIBIT C
 
Intentionally Deleted


--------------------------------------------------------------------------------


 
EXHIBIT D


Purchase Price Allocation






Land:
 
$6,450,000.00
           
Improvements:
 
$74,500,000.00
           
FF&E:
 
$1,150,000.00
           
Good Will:
 
$3,000,000.00

 

--------------------------------------------------------------------------------



EXHIBIT E
 
Form of Escrow Instructions


FORM OF ESCROW INSTRUCTIONS FOR DEPOSIT


August __, 2005


 
 
 
     
 
 




 
Re:
Deposit under Purchase and Sale Agreement (the “Agreement”) dated August __,
2005, by and between Claremont DC Hotel LLC, Claremont DC Hotel II LLC, Apple
Hotel, LLC, Apple Hotel Holdings, LLC and Apple Hotel Investments, LLC
(collectively “Sellers”) and Hersha Hospitality Trust (“Purchaser”) 



Gentlemen and Ladies:


Purchaser and Sellers have entered into the Agreement pursuant to which
Purchaser agrees to purchase the Hotel described in the Agreement. In accordance
with the Agreement, Purchaser shall (unless the Agreement is terminated by
Purchaser on or before that date), deliver to you cash in the additional amount
of Four Million and 00/100 ($4,000,00.00) Dollars (which, along with any
interest earned thereon, is hereinafter referred to as the “Purchaser’s
Deposit”). You are to place the Purchaser’s Deposit in an interest bearing
account (for this purpose, Purchaser's Federal Employer I.D. number is
__________________) and hold the Purchaser’s Deposit in escrow and deliver it to
Sellers or Purchaser in accordance with these instructions.


In addition, Sellers shall (unless the Agreement is terminated by Sellers on or
before that date), deliver to you cash in the amount of Five Hundred Thousand
and 00/100 Dollars (which, along with any interest earned thereon, is
hereinafter referred to as the “Sellers’ Deposit.” You are to place the Sellers’
Deposit in an interest bearing account (for this purpose the I.D. number of a
Claremont Entity is ______________) and hold the Sellers’ Deposit in escrow and
in accordance with these instructions.


In the event that, prior to ten (10) days after the date you receive the
Purchaser’s Deposit (or any later date through which Sellers and Purchaser agree
to extend the Feasiblity Period under the Agreement), you receive written notice
from Purchaser (“Purchaser’s Notice”) stating that it is terminating the
Agreement, you shall, not later than the first (1st) business day following
receipt of such notice, return the Purchaser’s Deposit held by you to Purchaser,
notwithstanding any contrary instructions you may receive from Sellers or any
other party. In the event that, at any time after such date, you receive notice
from Sellers (“Sellers’ Notice”) stating that (i) Purchaser is in default under
the Agreement, and (ii) a copy of Sellers’ Notice has been delivered to
Purchaser, you shall, on the fifth (5th) business day after receipt of Sellers’
Notice, deliver the Sellers’ Deposit (by delivering cash, certified check or
some other form of immediately available funds, to Sellers,
_______________________________________________________________, or such other
address as Sellers may request) to Sellers, except that if you receive written
notice from Purchaser or Purchaser’s counsel within three (3) business days
after receipt of Sellers’ Notice that Purchaser disputes Sellers’ right to
receive the Sellers’ Deposit and directs you not to make the foregoing delivery,
you shall not deliver the Deposit to Sellers but shall instead retain it or, if
appropriate, interplead the Deposit in a court of competent jurisdiction.
 

--------------------------------------------------------------------------------


 
You are not to disclose to any person (other than the parties hereto, their
employees, agents or independent contractors) any information about the
Agreement or its existence or this letter of instructions (except if requested
by either party or as may be required by court in any litigation or by law).


You are to maintain each Deposit in a federally-insured interest-bearing account
in a national banking association or such other institution as Purchaser and
Sellers may approve, and all interest accruing thereon shall be paid to the
party entitled to the Deposit under the terms of the Agreement. We understand
that you assume no responsibility for, nor will we hold you liable for, any loss
accruing due to bank failure and/or takeover by a federal regulatory agency, or
which arises solely from the fact that the escrow amount exceeds One Hundred
Thousand Dollars ($100,000) and that the excess amount is not insured by the
Federal Deposit Insurance Corporation. Nor shall you be required to institute
legal proceedings of any kind pursuant to these instructions, nor be required to
defend any legal proceedings which may be instituted against you with respect to
the subject matter of these instructions unless you are requested to do so by
Purchaser or Sellers and arrangements reasonably satisfactory to you have been
made to indemnify you against the cost and expense of such defense by the party
making such request. If any dispute shall arise with respect to these
instructions, whether such dispute arises between the parties hereto or between
the parties hereto and other persons, you may interplead such disputants. You
shall be responsible only for the performance of such duties as are strictly set
forth herein and in no event shall you be liable for any act or failure to act
under the provisions of this letter except where such action or inaction is the
result of your willful misconduct or gross negligence.


Sellers and Purchaser each hereby agrees to indemnify you and hold you harmless
against any loss, liability or damage (including the cost of litigation and
reasonable counsel fees) incurred in connection with the performance of your
duties hereunder except as a result of your willful misconduct or gross
negligence.


Please indicate your agreement to comply with the foregoing instructions by
executing at least three copies of this letter and returning one to James L Ray,
Esquire, Wolf, Block, Schorr & Solis-Cohen, 1650 Arch Street, Philadelphia,
Pennsylvania 19102, telephone (215) 977-2218, counsel for Purchaser, and one to
Martin C. Pomeroy, Esquire, Bernkopf Goodman LLP, 125 Summer Street, 13th Floor,
Boston, Massachusetts 02110, counsel for the Claremont Entities.


--------------------------------------------------------------------------------


 
 

 
SELLERS 
           
CLAREMONT DC HOTEL LLC 
   
 
   
By:
Claremont Summer, Inc., its Manager
           
 
By:
 
 
   
 
Michael Cahill, President and Secretary  

 

 
CLAREMONT DC HOTEL LLC 
   
 
   
By:
Claremont Summer, Inc., its Manager
           
 
By:
 
 
   
 
Michael Cahill, President and Secretary  

 

 
APPLE HOTEL, LLC 
           
By:
     
Name:
Eliezer H. Benbassat
   
Title:
Manager
         

 

 
APPLE HOTEL HOLDINGS, LLC 
           
By:

   
Name:
Eliezer H. Benbassat
   
Title:
Manager
 

 

 
PURCHASER
          Hersha Hospitality Trust            
By:
 
   
Name:
Neil H. Shah
   
Its:
Executive Vice President
 




--------------------------------------------------------------------------------


 
ACKNOWLEDGED AND AGREED: 
                   
By:
   
Name:
   
Its:
         
Date:
   

 

--------------------------------------------------------------------------------


 
EXHIBIT F


List of Proceedings


None.


--------------------------------------------------------------------------------



EXHIBIT G
 
List of Contracts
 
Compcierge
 
Tyco/ Simplex Grinnell Contract
 
Reliant Energy Agreement
 
BFI Service Agreement
 
Micros Contract
 
Galileo Contract
 
KABA Ilco Agreement
 
Dunbar Service Contract
 
Commdec Maintenance Agreement
 
Otis Elevator Maintenance Agreement
 
Steritech Agreement
 
Data Valet Agreement
 
Townepark
 
Central Parking Agreement


--------------------------------------------------------------------------------



EXHIBIT H


List of Equipment Leases
 
Lanier Copier Lease
 
Macke Water Systems Equipment Lease 
 
Pitney Bowes Equipment Lease 
 
OnCommand Video Service Agreement
 
Sky Television Inc.

 

--------------------------------------------------------------------------------



EXHIBIT I
 
List of Permits






Special Tax Stamp # 2004196-005-010
 
Certificate of Occupancy # 15639
 
Certificate of Occupancy # 84590
 
Basic Business License - Swimming Pool # 38364xxxx-50006515
 
Basic Business License - Food Establishment # 38364xxxx-50006519
 
Basic Business License - Food Products # 38364xxxx-50006519
 
Basic Business License - Hotel # 38364xxxx-50005467
 
Commercial Elevator License # 40000255
 
Commercial Elevator License # 40000262
 
Commercial Elevator License # 40000264
 
Commercial Elevator License # 40000265
 
In House Agency Retailer License - Alcohol #60463

 
EXHIBIT J


List of Environmental Reports
 
 
Phase I Environmental Site Assessment Update
- Prepared by Schnabel Engineering North, LLC Dated July 6,2004


--------------------------------------------------------------------------------



EXHIBIT K


Statements of Revenue


OPERATING STATEMENT FOR THE YEAR ENDING DECEMBER 31, 2002
 
OPERATING STATEMENT FOR THE YEAR ENDING DECEMBER 31, 2003
 
OPERATING STATEMENT FOR THE YEAR ENDING DECEMBER 31, 2004
 
YTD OPERATING STATEMENT FOR THE PERIOD ENDING JUNE 30, 2005


--------------------------------------------------------------------------------




EXHIBIT L


Form of Deed


 
WARRANTY DEED
 
This Warranty Deed, made this ___ day of September, in the year 2005, by
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(hereinafter, collectively, “Sellers”),


Witnesseth, that for and in consideration of the sum of Eighty-Five Million One
Hundred Thousand and 00/100 ($85,100,000.00) Dollars and other good and valuable
consideration paid to it, Sellers, as tenants in common, hereby grant to Hersha
Hospitality Trust, a business trust organized in the State of Maryland, a fee
simple interest in that piece or parcel of land, together with the improvements,
rights, privileges and appurtenances to the same belonging, situate in the
District of Columbia, known as Lot 858 in Square 20, being more fully described
as follows, to wit:


Part of Record Lot 52 in Square 250 in a subdivision made by 817 Fourteenth
Street Associates Limited Partnership, and others per plat recorded in Liber No.
183 at folio 117 among the Records of the Office of the Surveyor of the District
of Colombia, and being more particularly described as follows:


BEGINNING for the same at a point on the East right of way line of 14th Street,
N.W., (110 feet wide), said point lying distant due North, 181.50 feet from the
intersection with the North right of way line of H Street, N.W., (90 feet wide),
said point being also the common front corner of former Lot 50 and 847 in said
Square; thence, departing 14th Street, N.W., and running through, over and
across Lot 52 so as to include a portion thereof, the following courses and
distances:



 
11.
Due East, 110.50 feet to a point; thence

 

 
12.
Due South, 7.50 feet to a point, thence

 

 
13.
Due East, 14.50 feet to the Northwest corner of a 30-foot wide public alley in
said Square, as shown on plat recorded in subdivision book 183 at page 117,
aforesaid; and thence, running with the East end of said public alley for the
first 30 feet of length; thence

 

 
14.
Due South, 94.5 feet to a point; thence

 

 
15.
Due West, 29.00 feet to a point; thence

 

 
16.
Due South 18.00 feet to a point; thence

 

 
17.
Due West, 21.00 feet to a point; thence

 

 
18.
Due South 15.50 feet to a point; thence

--------------------------------------------------------------------------------


 

 
19.
Due West, 75.00 feet to a point on the aforementioned East right of way line of
14th Street, N.W.; and thence running with said line

 

 
20.
Due North, 13.50 feet to the place of beginning.

 
NOTE: At the date hereof the above described land is designated on the Records
of the Assessor of the District of Colombia for assessment and taxation purposes
as Lot 858 in Square 250.
 
Part of Record Lot 52 in Square 250, District of Colombia, as per Plat of
Subdivision made by 817 Fourteenth Street Associates Limited Partnership,
recorded July 31, 1990, in Subdivision Book 183 at page 117 among the Records of
the Office of the Surveyor of the District of Colombia; said part of Record Lot
52 being also shown, for purposes of assessment and taxation purposes as Lot 858
in Square 250 as shown on Assessment and Taxation Plat 3779-G dated October 3,
1995 on file among said Records; said part of Record Lot 52 taxed as Lot 858,
being more particularly described as follows:
 
BEGINNING for the same at a “P.K.” nail set on the East line of 14th Street,
N.W., (110 feet wide) said point lying DISTANT South 00 degrees 00’ 00” West,
136.50 (per record) from South line of I Street, N.W., (90 feet wide) said point
being also the common West corner of Lots 857 and 858 in Square 250 as shown
among the aforesaid Records; and thence departing 14th Street, N.W., and running
with the common dividing lines between said Lots 857 and 858
 
11. North 90 degrees 00’ 00” East, 110.50 feet (per record); thence
 
12. South 00 degrees 00’ 00” West, 7.50 feet (per record); thence
 
13. North 90 degrees 00’ 00” East 14.50 feet (per survey) to the Northwest
corner of a 30 feet wide Public Alley in said Square; thence departing Lot 857
and running with the West end of said Public Alley for the first 30 feet of
distance and thereafter with the common dividing lines between Lots 858 and 46
in said Square.
 
14. South 00 degrees 00’ 00” West, 95.125 feet (per Assessor’s Plat), 94.93 feet
(per survey); thence
 
15. South 90 degrees 00’ 00” West, 29.00 feet (per record), South 89 degrees 35’
52” West, 29.16 feet (per survey); thence
 
16. South 00 degrees 00’ 00” West, 18.00 feet (per record), South 00 degrees 08’
00’ West, 18.00 feet (per survey); thence
 
17. North 90 degrees 00’ 00” West, 21.00 feet (per record), North 89 degrees 52’
00” West, 21.02 feet (per survey); thence
 
18. South 00 degrees 00’ 00” West, 15.50 feet (per record), South 00 degrees 08’
00” West, 15.22 feet (per survey); thence
 
19. South 90 degrees 00’ 00” West, 75.00 feet (per record), 75.11 feet (per D.C.
measurement to “P.K.” nail set on the aforementioned East line of 14th Street,
N.W., at the common West corner of Lots 858 and 46 in said Square; thence
departing Lot 46 and running with said East line of 14th Street, N.W.
 

--------------------------------------------------------------------------------


 
20. North 00 degrees 00’ 00” East, 136.12 feet (per Assessor’s Plat), 135.82
feet (per survey) to the place of the beginning.
 


[signatures are continued on the next page]


--------------------------------------------------------------------------------


 
Executed as a sealed instrument this ____ day of _______, 2005. 

 

           
 
                
 
 
By:
 
Witness
 
Name:
 
   
Title:
 
       









COMMONWEALTH OF MASSACHUSETTS




______________, ss.




On this _____ day of September, 2005, before me, the undersigned notary public,
personally appeared ____________________, proved to me through satisfactory
evidence of identification, which was ____________________________________, to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose as
___________________ of _____________________________________, Trustee of
______________________________ Trust.
 

                           
 
NOTARY PUBLIC    
[Affix Notarial Seal]
           
 
Printed Name:       
 
My Commission Expires:   

 

--------------------------------------------------------------------------------


 
EXHIBIT M


Form of Bill of Sale


BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”) is
entered into as of ________ __, 2005 by and between Claremont DC Hotel LLC,
Claremont DC Hotel II LLC, Apple Hotel, LLC, Apple Hotel Holdings, LLC and Apple
Hotel Investments, LLC (collectively “Assignor”), and
____________________________________, a _________________________ with its
principal offices at ________________________________________________
(“Assignee”).


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. All capitalized terms used herein without definition shall have the meanings
given them in that certain Purchase and Sale Agreement between Assignor and
Assignee dated as of August ___, 2005 (the “Purchase Agreement”) for the sale by
the Assignor to the Assignee of the
____________________________________________________________in ______________
County, _____________ (the “Hotel”).


2. Assignor hereby unconditionally gives, grants, bargains, sells, assigns,
contributes, transfers, conveys, and delivers to Assignee, and Assignee accepts
and assumes, all of Assignor’s right, title, and interest, whether now existing
or hereafter acquired in, to, and under the following:


(a) all personal property owned, leased, or used by Assignor in connection with
the operation or maintenance of, located on or about, or otherwise related to
the Hotel, including all FF&E, all Fixed Asset Supplies and all Inventories;


(b) all Contracts;


(c) all Equipment Leases;


(d) all Space Leases (collectively, items (a) through (d), the “Property”);


(e) all Permits;


(f) the balances on deposit on the date hereof of all FF&E and other similar
reserves required under the Management Agreement
 

--------------------------------------------------------------------------------


 
(g) all records, files, documents, plans, specifications, permits, certificates
of title, guest lists and other instruments and records of whatsoever kind or
nature related to any of the foregoing and in Assignor’s possession or control;
and


(h) all rights, claims, choses in action or other interests of Assignor in,
related to, or arising out of any of the foregoing with respect to the period on
or after the date hereof.


PROVIDED, HOWEVER, that any alcoholic beverages that under the law of the state
in which the Hotel are located may not legally be transferred from Assignor to
Assignee are excepted and excluded from the conveyance by Assignor to Assignee
and from this Bill of Sale;


Assignee, by its execution hereof, does hereby (i) assume and agree to perform
and discharge all obligations of the Assignor under the Contracts and Equipment
Leases from and after the date hereof and (ii) agree to hold Assignor harmless
and indemnify and defend Assignor from all liabilities, obligations, duties,
claims, causes of action, losses, damages, suits, judgments and expenses
(including, without limitation, attorneys’ fees and costs of litigation) arising
or accruing under the Contracts, Equipment Leases on or after the date hereof;
provided, however, that by the execution and delivery of this instrument,
Assignor agrees to hold Assignee harmless and indemnify and defend Assignee from
all liabilities, obligations, duties, claims, causes of action, losses, damages,
suits, judgments and expenses (including, without limitation, attorneys’ fees
and costs of litigation) arising or accruing under the Contracts and Equipment
Leases prior to the date hereof and with respect to any contracts that were not
assumed by Purchaser, regardless of when such claim arose.


This Bill of Sale is subject in its entirety to the terms and conditions of the
Purchase Agreement. To the extent the terms and conditions hereof and thereof
are inconsistent, the terms and conditions of the Purchase Agreement shall
control.


This Bill of Sale shall be governed by the laws of the District of Columbia
(except for the choice of law provisions thereof).


This Bill of Sale may be executed in separate counterparts, none of which need
contain the signatures of all parties, each of which shall be deemed to be an
original, and all of which taken together constitute one and the same
instrument. It shall not be necessary in making proof of this Bill of Sale to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.


If any part of this Bill of Sale is declared invalid by a court of competent
jurisdiction, this Bill of Sale shall be construed as if such part did not
exist, and the balance thereof shall be given full effect.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale as of
the date first written above.
 

     
ASSIGNOR: 
                 
WITNESS/ATTEST: 
 
CLAREMONT DC HOTEL LLC   
             
By:
 
 
By:
   
Name:
 
 
 
Claremont Summer, Inc., its Manager  
                                   
By:
 
         
Michael Cahill, President and Secretary 
             
WITNESS/ATTEST: 
 
CLAREMONT DC HOTEL II LLC   
             
By:
 
 
By:
  
Name:
     
Claremont Summer, Inc., its Manager  
 
                   
By:
            
Michael Cahill, President and Secretary 
                                         
WITNESS/ATTEST: 
 
APPLE HOTEL, LLC   
             
By:
 
 
By:
   
Name:
              
Eliezer H. Benbassat, Manager  
             
WITNESS/ATTEST: 
               
APPLE HOTEL HOLDINGS, LLC   
By:
           
Name:
   
By:
     
 
   
Eliezer H. Benbassat, Manager  
 
           
WITNESS/ATTEST: 
               
APPLE HOTEL INVESTMENTS, LLC   
By:
 
         
Name:
 
 
By:
  
       
Eliezer H. Benbasset, Manager  

 
[SIGNATURES ARE CONTINUED ON THE NEXT PAGE]
 

--------------------------------------------------------------------------------




     
ASSIGNEE: 
     
 
                     
WITNESS/ATTEST:
                         
By:
   
By:
 
Name:
   
Name:
       
Its:
 
[SEAL]
       

 

--------------------------------------------------------------------------------
